t c memo united_states tax_court richard l bennett petitioner v commissioner of internal revenue respondent docket no filed date p contributed films to a charitable_organization in accord with an appraisal p placed a dollar_figure value on the films r in the process of examining p's contributions had x an in-house engineer to value the films x opined that the films had no zero value r then hired y an outside independent expert to value the films finally r had z another in-house engineer to value the films z opined that of the films were damaged and were of no value z also opined that p had correctly valued at dollar_figure per film those of the films that were not damaged r's notice_of_deficiency to p was based on z's valuation p obtained the valuation reports reports of the in-house engineers x and z but y's report was not provided to p in the context of pretrial discovery p sought a copy of y's report r refused to turn over the report on the grounds that p was seeking to go behind the notice_of_deficiency citing 62_tc_324 p did not raise in any pleading or motion the issue of whether the notice_of_deficiency was arbitrary or capricious r also relying on fed r civ p b b argues that expert reports should not be discoverable under this court's rules_of_practice and procedure held in the context of this case p is not seeking to go behind the notice_of_deficiency and is entitled to discover and obtain a copy of y's report james w childs and roxann t conrad for petitioner carol a szczepanik and dennis g driscoll for respondent memorandum opinion gerber judge we must decide whether in a pretrial discovery setting it was appropriate for respondent to refuse to produce a document on the ground that petitioner is not entitled to go behind the notice_of_deficiency determination and whether petitioner is entitled to discover a pre-deficiency- notice report of respondent’s expert who will not be called as a witness background petitioner moved to compel production of an independent expert's report obtained by respondent during the examination process on his and federal_income_tax returns petitioner claimed deductions in the amounts of dollar_figure and dollar_figure respectively for the donation of films to the institute for the advanced study of human sexuality of the exodus trust a charitable_organization seventy-six films were donated in and films in the films are 8-millimeter silent black and white films which contain erotic material produced in the united_states and europe between and petitioner obtained a dollar_figure appraisal valuing each of the films at dollar_figure petitioner claimed charitable_contribution deductions in the amounts of dollar_figure and dollar_figure for and respectively and claimed a carryover charitable deduction of dollar_figure to during the examination of petitioner's and income_tax returns and before issuance of the notice_of_deficiency respondent utilized an in-house valuation engineer first engineer who contacted petitioner's appraiser regarding the method of valuation used in determining the dollar_figure value according to the first engineer's_report petitioner's appraiser determined the films' value using a comparable sales_method petitioner's appraiser apparently would not reveal the comparable films to respondent's first engineer because the sales would be illegal since the films in question were pornographic and cannot be sold in the market place the first engineer recommended a zero value for the films donated by petitioner petitioner received a copy of the first engineer's_report pursuant to a freedom_of_information_act foia request by petitioner's accountant it is not apparent when petitioner received the first engineer's_report next respondent hired an outside independent expert independent expert who valued the films in question and provided respondent with a report expert report that expert report is the subject of petitioner's motion to compel petitioner was not informed of the contents or given a copy of respondent's independent expert report respondent then had another in-house valuation engineer second engineer to value the films the second engineer provided an engineering and valuation report in-house report on the donated films the second engineer after physical inspection of the films found that approximately percent of the films had deteriorated due to oxidation of the celluloid according to the second engineer the cost to return the damaged films to usable condition would be at least dollar_figure per film given petitioner's claimed dollar_figure-per-film value the second engineer concluded that repair of the damaged films would not be economically feasible and thus the damaged films had no value the second engineer recommended that respondent disallow the value that petitioner assigned to the damaged films and therefore that petitioner's claimed dollar_figure contribution deduction be reduced by percent to dollar_figure the in-house report also contained the opinion that a dollar_figure value was an acceptable fair_market_value for the films that were in good physical condition the second engineer's in-house report was provided to petitioner in the notice_of_deficiency respondent apparently relying on the second engineer determined that petitioner was entitled to claim a total of dollar_figure as charitable deductions in and for the contribution of the donated films on the basis of that determination respondent disallowed the other half of the claimed deductions in the amount of dollar_figure resulting in deficiencies for petitioner's and taxable years thereafter petitioner who at the time resided in akron ohio filed a petition with this court in a letter to respondent's counsel dated date petitioner requested documents relating to the appraisal of the donated films respondent refused to turn over the expert report and objected to production on date petitioner filed a motion to compel production of documents relating to the appraisal of the donated films also on date respondent filed a motion for leave to file amendment to answer to petition asserting as a new_matter that petitioner did not own the donated films and was not entitled to any charitable deductions with regard to the films this case had been scheduled for trial in cleveland ohio on date and was continued and respondent's motion to amend the answer remains outstanding petitioner also filed a foia request with the internal_revenue_service seeking a copy of the expert report petitioner argues that he would be entitled to the independent expert report under foia and that pursuing his motion to compel here causes a delay in the foia matter the foia matter however is separate from this proceeding and outside this court's jurisdiction and therefore has no effect on discovery issues before this court 65_tc_1014 maple v commissioner tcmemo_1990_567 respondent in addition to other grounds contends that petitioner's motion to compel production of documents is untimely under rule a rule a requires discovery to be completed unless otherwise authorized by the court no later than days prior to the date set for call of the case from a trial calendar respondent argues that the case was calendared for trial on date and that discovery had to be completed days prior to that date date accordingly respondent maintains that petitioner's request for documents on date was not timely by order of this court this case was stricken from the date calendar petitioner subsequently filed the motion to compel production of documents at issue here accordingly and due to the continuance of the trial in this case it is now irrelevant that petitioner' sec_1 all rule references are to the tax court’s rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the period under consideration unless otherwise indicated discovery request may have been served late and respondent's timeliness concerns are moot petitioner requested production of appraisal documents with reasonable particularity in accordance with rule and respondent objected to production thereafter petitioner properly filed the motion to compel production of documents pursuant to rule petitioner asks for production of respondent's expert report obtained prior to the issuance of the deficiency_notice respondent contends that the expert report was not used in the deficiency determination additionally respondent points out that the second engineer's_report which was used as the basis for the deficiency determination was made available to petitioner respondent also notes that the independent expert will not be called by respondent as an expert witness at any trial petitioner's discovery request for the expert report did not contain any delineation of a specific purpose for the request or intended use of the document following his motion to compel production of the expert report petitioner was informed by respondent that he was not entitled to discovery of the requested expert report because such discovery would permit petitioner to go behind the notice_of_deficiency in violation of the principles expressed in 62_tc_324 to counter respondent's contentions petitioner filed a supplemental memorandum of law posing a two-part position to counteract respondent's going behind the notice defense to discovery in particular petitioner raised a first amendment constitutional claim that respondent's disallowance of the charitable_contribution was based on a moral judgment due to the pornographic nature of the films and that there has been a violation of his right to freedom of speech in that same vein petitioner argued that respondent's determination was arbitrary and capricious and that he was entitled to discovery of the expert report to evaluate whether respondent's disallowance was based on unconstitutional grounds as a general_rule this court will not look behind a deficiency_notice to examine the evidence used by the commissioner in making the determination or respondent's motives administrative policy or procedures id pincite the rationale for this rule is that a trial before the tax_court is a de novo proceeding and our decision is based on the merits of the record before us and not on the merits of the administrative record 73_tc_394 greenberg's express inc v commissioner supra pincite we recognize an exception to this rule when there is substantial evidence of unconstitutional conduct by respondent 58_tc_792 it is unnecessary however to decide whether an exception to the principle of greenberg's express inc v commissioner supra applies in this case in response to petitioner's discovery request respondent interposed the principle of greenberg's express and contended that petitioner was attempting to go behind the deficiency_notice petitioner was seeking to obtain information about the valuation of the subject films greenberg's express and its principle are directed to the question of what issues are justiciable before the court so for example it would generally make no difference to the court what the position of the commissioner’s agent was on a particular issue even if that view was different from the one set forth in the notice_of_deficiency that is so because the commissioner's determination is set forth in the notice and a trial de novo is provided to decide whether that determination is in error the question of whether petitioner is entitled to respondent's expert report is one in this setting to be judged on the basis of discovery rules of this court and not on the question of the admissibility of the expert report we note that the pleadings do not raise an issue of whether the notice issued to petitioner is arbitrary or capricious the standards governing discovery of documents are set out in rule rule b provides that the information or response sought through discovery may concern any matter not privileged and which is relevant to the subject matter involved in the pending case information that would be inadmissible at trial is discoverable if the information appears reasonably calculated to lead to the discovery of admissible evidence rule b the party objecting to discovery has the burden of establishing that the documents sought by the other party are not relevant or that they are otherwise not discoverable 82_tc_105 81_tc_937 64_tc_191 accordingly respondent bears the burden of showing that the expert report sought by petitioner is not discoverable respondent attempts to carry that burden by contending that petitioner is not entitled to obtain discovery to show whether the notice is arbitrary or capricious we have relied on the rule in greenberg's express inc v commissioner supra to deny motions to compel discovery of documents from the administrative stage of the case when the taxpayers have argued that the commissioner's deficiency determinations are arbitrary and capricious or sought to challenge the commissioner's motives or procedures in making the deficiency determination see eg healey v commissioner tcmemo_1996_260 wooten v commissioner tcmemo_1993_241 karlin v commissioner tcmemo_1990_496 ramsey v commissioner tcmemo_1986_252 in denying the taxpayers' discovery requests in the above-cited instances we reasoned that because we will not look behind the notice_of_deficiency to examine the evidence or procedures used by the commissioner in making the deficiency determination or the commissioner's motives for the determination the documents were not relevant or would not lead to relevant evidence those holdings are based on the fact that the taxpayers in those cases had placed in issue the question of whether the notices in those cases were arbitrary or capricious the question of whether the deficiency_notice is arbitrary or capricious was not placed in issue in this case petitioner made no allegation other than that respondent's valuation of the donated films was in error the principle of greenberg's express is appropriate when taxpayers improperly seek to go behind the deficiency_notice due to our holding on this point it is unnecessary to consider whether petitioner's constitutional claim is an exception to the greenberg's express general_rule a request for production of an expert report obtained by the commissioner in the pre-deficiency-notice examination of a taxpayer's return is not per se an attempt to go behind the notice or a challenge to the basis for a deficiency determination the rule that we will not look behind the notice_of_deficiency does not alone preclude discovery of pre- deficiency-notice matter respondent’s use of the general_rule in 62_tc_324 to deny petitioner access to a document that was created prior to the issuance of the notice_of_deficiency is not an appropriate defense to discovery in this case the expert report is relevant to the subject matter of this case and appears reasonably calculated to lead to admissible evidence which is the threshold requirement of rule b the only issue presented in this case concerns the fair_market_value of the donated films the expert report appears to relate to the value of the films and is relevant although petitioner may not be able to offer respondent's expert report into evidence and it may be inadmissible for other reasons that aspect does not preclude discovery of the expert report under rule b as long as the expert report appears reasonably calculated to lead to the discovery of admissible evidence 329_us_495 see also 356_us_677 73_tc_469 respondent also argues that the expert report is not discoverable under rule b b of the federal rules of civil procedure hereafter rule b b which limits discovery relating to opinions of experts not expected to be called to testify at trial rule b b generally prohibits the discovery of experts retained or specifically employed by the opposing party in anticipation of litigation or preparation for trial under that rule a party may discover opinions of such nontestifying experts only upon a showing of exceptional circumstances under which it is impractical for the party seeking discovery to obtain facts or opinions on the same subject by other means our rules_of_practice and procedure do not contain a similar limitation on the discovery of a nontestifying expert witness' report respondent contends that this court should adopt a discovery rule similar to rule b b to protect from discovery the opinions and reports of experts not testifying at trial respondent argues that petitioner’s discovery of the expert report will unjustifiably further petitioner's trial preparation at the government's expense and will be inconsistent with the doctrine_of fairness upon which rule b b is based rule d provides for discovery relating to experts who are to be called as witnesses at trial and requires that a party intending to call such an expert answer interrogatories about the expert or produce an expert report rule d provides by means of written interrogatories in conformity with this rule a party may require any other party a to identify each person whom the other party expects to call as an expert witness at the trial of the case giving the witness’ name address vocation or occupation and a statement of the witness’ qualifications and b to state the subject matter and the substance of the facts and opinions to which the expert is expected to testify and give a summary of the grounds for each such opinion or in lieu of such statement to furnish a copy of a report of such expert presenting the foregoing information notes of the rules committee to rule d state that the complex discovery provisions relating to experts in rule b b are inappropriate for purposes of litigation in this court 60_tc_1101 we are asked by respondent to consider whether to adopt in particular rule b b as part of tax_court procedure respondent maintains that the rules of evidence in the federal rules of civil procedure are applicable to tax_court proceedings pursuant to rule rule governs the question of admissibility of evidence at trial the notes of the advisory committee on the amendments of the federal rules of civil procedure contain the explanation that rule b b was promulgated to repudiate the few decisions that have held an expert's information privileged simply because of his status as an expert eg 23_frd_680 d r i they also reject as ill-considered the decisions which have sought to bring expert information within the work-product_doctrine see 372_f2d_174 5th cir u s c app pincite rule of the federal rules of civil procedure has not been specifically adopted by this court in that regard under rule a trials before this court are conducted in accord with the rules of evidence applicable to trials without a jury before the u s district_court for the district of columbia see sec_7453 following that mandate we are bound by rules of evidence contained in the federal rules of civil procedure but we are not compelled to follow procedural rules contained in the federal rules of civil procedure 59_tc_139 affd without published opinion 486_f2d_1401 5th cir rule a however provides that where there is no applicable rule_of procedure the court may prescribe the procedure giving particular weight to the federal rules of civil procedure see 69_tc_999 if we were to follow the frcp for guidance in this matter the critical question that would have to be answered is whether the expert report in question was obtained by respondent in anticipation of litigation or preparation for trial rule b b limits discovery except in unusual circumstances of expert opinions obtained solely in anticipation of litigation or in preparation for trial respondent contends that the expert report was prepared in anticipation of litigation the expert report was obtained by respondent's agent during the examination of petitioner's tax returns and prior to the issuance of the notice_of_deficiency respondent has not shown that his lawyer was involved in the administrative process when the independent expert was hired that the expert report was prepared at the direction of an attorney or that the expert report was in any way prepared in anticipation of litigation in a similar vein we have held that revenue agents' reports and appellate conferees’ reports are not prepared in anticipation of litigation branerton corp v commissioner t c pincite 63_tc_404 the question of whether the expert report here was prepared in anticipation of litigation is a concept that is regularly dealt with in connection with the work product doctrine see hickman v taylor u s pincite in 104_tc_677 we explained the concept of anticipation of litigation as follows litigation is frequently anticipated prior to the time a lawsuit is actually commenced to show that a document was prepared in anticipation of litigation a litigant must demonstrate that the documents were created 'with a specific claim supported by concrete facts which would likely lead to the litigation in mind ' not merely assembled in the ordinary course of business or for other nonlitigation purposes linde thomson langworthy kohn van dyke p c v resolution trust corp f 3d pincite quoting 617_f2d_854 d c cir respondent contrary to the position he argues here has argued that materials accumulated prior to the issuance of the notice_of_deficiency are not in anticipation of litigation see id pincite generally respondent's view has been accepted however in the bernardo case we found that once the taxpayers were aware that the commissioner disagreed with the value of their charitable_contribution it was reasonable for the taxpayers to anticipate litigation concerning those deductions id from that premise we held that the documents in question in bernardo were prepared in anticipation of litigation and protected by the work product doctrine by way of analogy in cases where grand jury information was being used by the government in connection with a related civil matter it was required among other things that the disclosure of grand jury information be preliminarily to or in connection with a judicial proceeding fed r crim p e c i that concept is substantially_similar to anticipation of litigation we consider the following supreme court explanation of preliminarily to or in connection with a judicial proceeding as helpful to our analysis here the rule contemplates only uses related fairly directly to some identifiable litigation pending or anticipated thus it is not enough to show that some litigation may emerge from the matter in which the material is to be used or even that litigation is factually likely to emerge it follows that disclosure is not appropriate for use in an irs audit or civil tax_liability because the purpose of the audit is not to prepare for or conduct litigation but to assess the amount of tax_liability through administrative channels 463_us_476 fn ref omitted see also 83_tc_309 we accept the general concept that normally the audit or examination process is not conducted in anticipation of litigation if a particular matter has been singled out for litigation and government lawyers become involved to begin formulating trial strategy then it is possible that some part of the audit or examination process may be in anticipation of litigation and documents prepared may also be protected under the work product doctrine in the case before us neither party appears to have anticipated litigation before the issuance of the notice_of_deficiency in particular respondent's first engineer after inability to obtain information from petitioner's expert reached a zero value respondent however was not content with that result and obtained the expert report of an outside expert in that connection the report of the first engineer came into petitioner's possession but there is no indication in the information provided by the parties whether it was received by petitioner before or after the issuance of the notice_of_deficiency the outside expert's report was not provided to petitioner and for reasons which are not apparent respondent obtained the assistance of the second engineer whose report was provided to petitioner accordingly there has been no adequate showing that respondent and or petitioner anticipated litigation at the time the independent expert's assistance was sought and used and his expert report issued to respondent in other words no controversy had been formulated between the parties until at very least the second engineer's_report was provided to petitioner also there is no indication that respondent's lawyers were involved in the administrative process at the time the independent expert was hired and or the time the independent expert issued the expert report under those circumstances we are unable to find that the expert report was prepared in anticipation of litigation or at the direction of respondent's legal_representative therefore the expert report would not be protected under the work product doctrine accordingly the outcome of this discovery dispute would be the same if we followed rule b b or our usual discovery standards under the work product doctrine that is so because the expert report in question did not meet the anticipation of litigation or in preparation for trial requirement of rule b b or the work product doctrine because rule b b is not a rule_of evidence and because it would not change the outcome of this case there is no need to decide whether this court should adopt as argued by respondent those principles into this court's rules_of_practice and procedure respondent has not established that the expert report is in any way privileged nor has respondent argued that the expert report is irrelevant and or that the expert report is not reasonably calculated to lead to the discovery of admissible evidence accordingly petitioner's motion to compel production of the expert report will be granted an appropriate order will be issued
